DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                  Election/Restrictions
Newly submitted claim 32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant choose a negative active material comprising carbon. Claim 32 does not allow for a carbon material.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-12, 15, 17, 19-20, 22 and24-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5-2-2022 have been fully considered but they are not persuasive.            The rejection of claims 24-25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for any range of the coercive force between the negative electrode film and the negative current collector.  In claims 24-25, (mAh/cm2) < N/m < (mAh/cm2), this cannot be solved because the range of the coercive force between the negative electrode film and the negative current collector is not taught.          The rejection of claims 11-12, 15, 17, 19-20, 22, 24-27 remain rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (EP 3 232 497) because it would have been obvious to have a capacity per unit area of the negative electrode film, M of 3.05-7.0 mAh/cm2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
                                              Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific range in a unit of N/m of the coercive force between the negative electrode film and the negative current collector, does not reasonably provide enablement for any range of the coercive force between the negative electrode film and the negative current collector.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In claims 24-25, (mAh/cm2) < N/m < (mAh/cm2), this cannot be solved because the range of the coercive force between the negative electrode film and the negative current collector is not taught.
Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification in [0023] does not allow for an upper range of 3.9 mg/cm2 as claimed in claim 29 and a lower range of 16.4 mg/cm2 as claimed in claim 30.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification in [0010-011], that the lower limit of the equation can be 4-9 and the upper limit may be 8.5 and higher to 20.  Therefore, the negative film cannot have an upper range of less than or equal to 5.
Claims 24-25, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          In claims 24-25, it is unclear what is the specific range in a unit of N/m of the coercive force between the negative electrode film and the negative current collector.                                          
In claims 24-25, (mAh/cm2) < N/m < (mAh/cm2) is claimed but this cannot be solved because the range of the coercive force F does not equate to M per unit area.            Claim 28 is rejected because the claim cannot depend from claim 15 because claim 15 claims that the porosity is 22-55% but claim 28 claims the porosity is 20-25%.                                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15, 17, 19-20, 22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (EP 3 232 497).              Lim et al. teaches a lithium secondary battery comprising a negative electrode comprising a lithium titanium oxide negative active material. Lim et al. teaches on page 3, [0012] and page 5, [0046], that the negative electrode active material layer has a porosity of 40-60% [teaching 20-65%, claims 11 and 15] and the porosity indicates a ratio of volume occupied by the pores with respect to a volume of the negative electrode active material layer.  Lim et al. teaches on page 3, [0014-0015], that the lithium oxide primary particle may have a secondary particle having a diameter D50 2-20 um [teaching 4-20 um, claims 11 and 17]. Lim et al. teaches in [0016-0018], that the lithium titanium oxide primary particle and secondary particle are a porous particle having a plurality of pores formed on a surface and in a body of the particle. Lim et al. teaches on page 8, [0065], a battery comprising an anode active material layer comprising carbon black, PVDF and LTO [claims 26-27] on a surface of a copper current collector.  Lim et al. teaches in [0065], a loading amount of the negative electrode 1.1 mAh/cm2 [teaching 0.5-7.0 mAh/cm2, claims 11 and 19].  Thus teaching when porosity = 40, Dv = 10 and M=1.1 40% x [30-10)/2+2 X (10-1.1) =11.12. [Thus teaching claims 11-13].  Lim et al. teaches in [0065], that the anode loading is 1.1 mAh/cm2 and the proportion (weight ratio) of LTO is 84%. Therefore the coating weight can be calculated as 4.5 mg/cm2. [Thus teaching 1-22 mg/cm2, claims 20-21].
    Lim et al. teaches the claimed invention as explained above but does not specifically teach that M is 3.05-7.0 mAh/cm2.               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a capacity per unit area of the negative electrode film, M of 3.05-7.0 mAh/cm2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a capacity per unit area of the negative electrode film, M of 3.05-7.0 mAh/cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).           Lim et al. teaches the claimed invention as explained above but does not specifically teach a compaction density PD of the negative electrode film to be 0.8-2.0 g/cm3 or 1.0-1.6 g/cm3 or teach the cohesive force F between the negative electrode film and the negative current collector and the capacity M having the specific Formula M/3 < F < 6M or M/3 < F < 5M.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find a compaction density PD of the negative electrode film to be 0.8-2.0 g/cm3 or 1.0-1.6 g/cm3 or find the cohesive force F between the negative electrode film and the negative current collector and the capacity M having the specific Formula M/3 < F < 6M or M/3 < F < 5M, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find a compaction density PD of the negative electrode film to be 0.8-2.0 g/cm3 or 1.0-1.6 g/cm3 or find the cohesive force F between the negative electrode film and the negative current collector and the capacity M having the specific Formula M/3 < F < 6M or M/3 < F < 5M, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727